               Case 2:18-cv-00832-JCC Document 18 Filed 03/16/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          SHELLEY M. MALCOLM and DAVID                        CASE NO. C18-0832-JCC
            J. MALCOLM,
10
                                                                MINUTE ORDER
11                                  Plaintiffs,

12                  v.

13          MERCHANTS CREDIT
            CORPORATION dba MERCHANTS
14
            CREDIT ASSOCIATION
15
                                    Defendant.
16
            The following Minute Order is made by direction of the Court, the Honorable John C.
17
     Coughenour, United States District Judge:
18
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
19
     No. 17). Under Fed. R. Civ. P. 41(a)(1)(A)(ii), a case may be dismissed without a court order if
20
     there is a “stipulation of dismissal signed by all parties who have appeared.” All parties who
21
     have appeared stipulate that all claims shall be dismissed with prejudice. (Dkt. No. 17 at 1.)
22
     Thus, under Fed. R. Civ. P. 41(a)(1)(A), this stipulation is self-executing. This action is
23
     DISMISSED with prejudice and without an award of costs or attorney fees to either party.
24
     //
25
     //
26



     MINUTE ORDER, C18-0832-JCC
     PAGE - 1
             Case 2:18-cv-00832-JCC Document 18 Filed 03/16/21 Page 2 of 2




 1         DATED this 16th day of March 2021.

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Paula McNabb
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C18-0832-JCC
     PAGE - 2
